Citation Nr: 1618043	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness, and if so whether the claim should be allowed. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 and from January 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A December 2012 Board decision granted service connection for fibromyalgia but remanded the claims addressed herein to afford the Veteran the opportunity to testify in support of his claims.  

An October 2013 rating decision effectuated the grant of service connection for fibromyalgia which was assigned an initial 40 percent disability rating.  

The Veteran testified at an October 2015 travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at an RO and a transcript thereof is of record.  

In the December 2012 Board decision it was noted that the issue of entitlement to an increased rating for major depression was raised by the Veteran's representative in an October 2012 brief, and that matter was referred to the RO.  Thereafter, a January 2016 rating decision granted an increased rating for major depression, with a history of dysthymic disorder (claimed as depression), including the symptom of sleep disturbance, from a 30 percent rating to 70 percent.  No appeal has been taken from that decision.  

In this regard, in the April 2010 Informal Hearing Presentation the Veteran's service representative stated that chronic fatigue syndrome had been granted and included as a component of his service-connected major depressive disorder, which was subsequently increased to 70 percent effective November 17, 2015.  However, the Board disagrees inasmuch as there is otherwise nothing which corroborates this assertion.  Rather, while a VA chronic fatigue syndrome Disability Benefits Questionnaire in November 2015 reflects diagnoses which included chronic fatigue syndrome, the increased rating was predicated upon a November 2015 VA psychiatric examiners best summary of the Veteran level of occupational and social impairment. 

The issues of service connection for bilateral hearing loss and de novo consideration of the claim for service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was notified of a July 1994 rating decision which denied service connection for chronic fatigue syndrome but the Veteran did not appeal that decision and it is final.  

2.  The evidence pertaining to the Veteran's claim for service connection for chronic fatigue syndrome submitted subsequent to the July 1994 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service connection for chronic fatigue syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been submitted to reopen the claim for service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter in May 2008 as to the claim for service connection for bilateral hearing loss and by letters in July 2008 as to the claims for service connection for bilateral hearing loss and to reopen the claim for service connection for chronic fatigue syndrome, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Previously, in providing VCAA required notice information as to the reason or reasons for a prior denial, i.e., which element or elements were was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the reason or reasons for the prior denial.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Moreover, in this case there is no allegation of any deficiency with respect to the October 2015 travel Board hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

With respect to the duty to assist mandated by the VCAA because the Board finds that new and material evidence has been submitted to reopen the claim for service connection for chronic fatigue syndrome, the Board will remand this matter for further evidentiary development.  Accordingly, at this time, the Board will forego any discussion with respect to compliance with the VCAA mandated duty to assist a claimant.  

Law and Regulations

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).   

VA has defined a medically unexplained chronic multi-symptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  

The statute provides three examples of a medically unexplained chronic multi-symptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was recently amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed.Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011).  A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome. 38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note. 

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multi-symptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology." 

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to May 1991.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016.  See 76 Fed.Reg. 81834 (Dec. 29, 2011).  

The Veteran contends that he has chronic fatigue syndrome as a result of his service in the Persian Gulf.  However, the claim was previously denied.  

At the time of the 1994 rating decision the law and regulations governing claim for disability compensation based on a Persian Gulf Veteran with a qualifying chronic disability was not in effect.  

In this regard, when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement, an applicant's claim of entitlement under such law or regulation has an evidentiary impace and, as such, is a new claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation.  However, a mere regulatory change in an evidentiary burden is not evidence and cannot constitute new and material evidence.  Generally see Spencer v. Brown, 4 Vet. App. 283, 288 - 89 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also Anglin v. West, 11 Vet. App. 361 (1998).  Thus, entitlement to service connection under this liberalizing law does not require the submission of new and material evidence.  

Nevertheless, the Board will also address potential entitlement under the general provisions of service connection and in doing so the Board must address whether there is new and material evidence to reopen the previously denied claim.  

In a July 1994 rating decision, service connection was denied for chronic fatigue syndrome, and the Veteran was advised that chronic fatigue syndrome had not been diagnosed on a recent VA examination.  He was notified of that decision by RO letter of July 18, 1994 and of his appellate rights but he did not appeal that decision.  

Moreover, no additional evidence was received within one-year following notification of the denial, and no additional service records have been received at any time which would warrant readjudication of the claim under the provisions of 38 C.F.R. §§ 3.156(b) and (c).  Thus, that decision became final because no new service records have been received and, also, because no notice of disagreement (NOD) or new and because no material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran has now applied to reopen that previously denied claim for service connection for chronic fatigue syndrome.  For claims, such as here, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, other evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the possible entitlement to a nexus medical examination if the claim were to be reopened.  

Here, the July 1994 rating decision denying service connection for chronic fatigue syndrome predicated the denial on the April 1994 VA psychiatric examination, which included the Veteran's complaint of having always felt tired for the last three years.  It was noted that he had been a section chief for a multiple launch rocket system, although he had not fired his weapon.  He had been in Kuwait and Iraq.  After a mental status examination the diagnoses were mild dysthymia, stomach pain, and ringing in the ears.  It was opined that he had mild symptoms of a depressive illness, possibly related to his physical complaints and pending divorce.  There was no diagnosis of chronic fatigue syndrome.  

The evidence received since the 1994 rating decision which denied service connection for chronic fatigue syndrome includes the following.  

On VA psychiatric examination in January 2009 the Veteran's complaints included decreased energy.  After a mental status examination the psychiatric diagnosis was major depression.  

On VA examination in May 2010 for fibromyalgia, chronic fatigue syndrome, and unexplained muscle and joint aches it was noted that a Dr. Toy had rendered a diagnosis of fibromyalgia/chronic fatigue syndrome, and vitamin D deficiency.  After a physical examination the examiner reported that there was no rash, edema or lymphadenopathy, tender or otherwise.  The Veteran did have two areas of trigger points with typical rice-grain-under-skin feel in the forearm flexors of both upper extremities.  Although he complained of severe muscle tenderness on palpation of all muscles examined, no other trigger points or taut bands were found on careful palpation of all extremities.  In particular, while the 18 "tender points" important for the diagnosis of fibromyalgia were all tender, so were all the usual control points.  There was no joint swelling, and no true stiffness, although the Veteran did report joint pain with movement.  He appeared to have full range of motion of all extremities with distraction testing.  Of note, the Veteran gave very poor effort, which he attributed to pain on testing of muscles in isolation.  He declined completion of range of motion testing due to pain.  When reflexes were evaluated using distraction testing, he repeatedly jerked his entire body vigorously a half second after the actual reflex completed.  There was no true clonus.

The examiner opined that while the Veteran had chronic fatigue, he did not have chronic fatigue syndrome.  The rationale was that chronic fatigue syndrome, as opposed to mere chronic fatigue, is a diagnosis of exclusion.  The Center for Disease Control (CDC) definition of chronic fatigues syndrome was that of clinically evaluated, "UNEXPLAINED," [sic] persistent or relapsing fatigue that is of new or definite onset; is not the result of ongoing exertion; is not alleviated by rest; and results in substantial reduction in previous levels of occupational, educational, social, or personal activities plus four or more of the following symptoms that persist or recur during six or more consecutive months of illness and that do not predate the fatigue: 

1. Self-reported impairment in short term memory or concentration
2. Sore throat
3. Tender cervical or axillary nodes
4. Muscle pain
5. Multi-joint pain without redness or swelling
6. Headaches of a new pattern or severity
7. Unrefreshing sleep
8 Post-exertional malaise lasting =24 hours

The examiner stated that the Veteran clearly had muscle pain, unrefreshing sleep, and multi-joint pain without redness or swelling.  However, review of chart and examination did not substantiate sore throat, tender cervical or axillary nodes, headaches of a new pattern or severity, or post exertional malaise lasting more than 24 hours.  He had been holding a job as a budget analyst which would be very difficult with impairments in memory and concentration.  Exclusionary criteria for chronic fatigue syndrome (as opposed to chronic fatigue) included anxiety, depression, sleep disturbances, and use of anti-hypertensives and depression medications, (among others) all of which were issues which the Veteran currently had. 

At the travel Board hearing the Veteran testified, in part, that his fatigue began in 1991 while in the Persian Gulf Conflict.  Page 9.  His symptoms included headaches, fevers, and sore throat.  Page 10.  

On VA chronic fatigue syndrome Disability Benefits Questionnaire in November 2015 the diagnoses were primary fibromyalgia and chronic fatigue syndrome.  

Therefore, from the Veteran's testimony and the medical evidence now of record, the Board concludes that these, taken cumulatively, are sufficient to reopen the claim, since they trigger VA's duty to assist by providing a medical opinion, particularly in light of the conflicting diagnoses or opinions which are now of record.  Shade, 24 Vet. App. at 118.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand. 


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness, is reopened. 


REMAND

Chronic Fatigue Syndrome

In pertinent part, the VA examiner in May 2010 found that the Veteran had only three of the eight possibly symptoms (as listed) and were muscle pain, unrefreshing sleep, and multi-joint pain without redness or swelling but there was no evidence of sore throats, tender cervical or axillary nodes, headaches of a new pattern or severity, or post exertional malaise lasting more than 24 hours.  

However, at the hearing the Veteran testified that he did have episodes of sore throat and also had headaches. 

While the 2015 VA examiner rendered a diagnosis of chronic fatigue syndrome, the rationale for the diagnosis is not clear.  

Thus, in light of the foregoing, the Board finds that another VA examination would be helpful in adjudicating this claim on the merits.  


Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

On VA audiology examination in January 2009 the Veteran's claim file, including service treatment records (STRs) was reviewed.  The Veteran related an inservice but not postservice history of noise exposure.  It was noted that after military service the Veteran had taken a variety of medications, some of which could cause tinnitus (for which service connection is in effect) as well as hearing loss.  

Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
20
20
15
15
Left Ear
20
20
25
25
35

Speech recognition scores were 94 percent in the right ear and 86 percent in the left ear. 

The examiner stated that the Veteran displayed some test behaviors associated with exaggerated hearing loss.  The examiner could not rule out the possibility that organic thresholds were better than reported or that word recognition scores were accurate.  The examiner opined that given the benefit of doubt, the test results were acceptable for rating purposes.  

The diagnoses were that hearing acuity in the right ear was within normal limits and that there were no findings suggesting noise-induced hearing loss.  There was a mild high frequency loss in the left ear from 4,000 to 8,000 Hz but it was more likely than not that the left ear hearing impairment was acquired after separation from military service.  The left ear thresholds were poorer than reported in 1991, 1993, and 1995.  The etiology was unknown.  

However, as to tinnitus, the examiner stated that the history and medical records suggested a correlation between tinnitus and the medications which the Veteran started using on active duty.  Specifically, the Veteran reported that the onset of his constant tinnitus was when he was sick and taking a lot of medications during service in May1991.  He reported that prior to that he had had what was normal physiological, temporary, tinnitus following acoustic events.  The current tinnitus as likely as not arose from the onset of postservice hearing impairment and medications, some of which might have been for service-related problems.  If this was the case then there was a possibility that changing the medications could resolve the symptom.  Regardless of the exact etiology, there was no doubt that a constant tinnitus was reported as acquired during deployment by the Veteran during his discharge medical examinations in May 1991, as shown by evidence of record.  

In sum, hearing acuity in the right ear was clinically normal but there was sensorineural hearing loss in the left ear.  As to tinnitus, while the current complaint of tinnitus might be a symptom of the hearing impairment acquired after discharge from service, there was a strong possibility that the tinnitus might be an adverse reaction to medications.  The medical records suggested that during and since Desert Storm the Veteran has been on one or more medications (and sometimes 3 concurrently) with tinnitus as an adverse reaction.  

The 2009 VA examiner indicated that the following medications could be implicated in hearing loss: Salsalate, Tramadol, Naproxen, and Paroxetine.  

At the travel Board in October 2015 the Veteran testified, in part, that he was exposed to acoustic trauma during his service overseas in the Persian Gulf Conflict.  Pages 4 and 5.  He had submitted statements from friends, co-workers, and family attesting to his continuously having had hearing loss since military service.  He was willing to report for another VA examination, if needed.  Page 7.  

A report from an audiologist of the University of Oklahoma Health Sciences Center in November 2015 includes a record of audiometric testing in graph form.  It was state that the Veteran related a history of exposure to hazardous noise during service from heavy artillery, firearms, and machinery.  The hearing protection offered at that time was inadequate.  Since service he had been employed as a dispatcher for 19 years, and as a budget analyst for the past 6 years, and was not exposed to noise when so employed and he did not participate in recreational activities that were noisy.  It was reported that pure tone audiometry revealed normal hearing, sloping to a mild sensorineural hearing loss in the right ear, and normal hearing sloping to a moderate sensorineural hearing loss in the left ear.  Word recognition scores, using the Maryland CNC Word Lists, at 65 decibels and 85 decibels were 88 percent or less in each ear.  The diagnoses were tinnitus and a binaural hearing loss.  

The audiologist stated that given the history related by the Veteran it could not be ruled out that his past history of acoustic trauma and exposure to hazardous noise during service were contributing factors to his current hearing threshold levels.  

The Board is of the opinion that it would be helpful in this case if a further audiological evaluation addresses the evidence in its entirety for an opinion as to whether any current hearing loss in either ear is etiologically related to any noise exposure during the Veteran's military service or to any medications taken during service or which were taken after military service for treatment of any disability for which service connection is in effect.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed that he may submit additional evidence in support of his claims, including records of any private treatment or evaluation.  

If the Veteran requests VA assistance in obtaining private clinical records, he should be requested to provide the names, addresses and approximate dates of treatment of all private medical care providers who have treated him.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  Afford the Veteran an appropriate examination with respect to the claim for service connection for a disability manifested by fatigue, including chronic fatigue syndrome and to include as due to an undiagnosed illness.  

The electronic claim file should be made available to the examiner, to include a complete copy of this REMAND.  The report of the examination should include discussion of the Veteran's documented medical history and assertions.  

With respect to each complaint or symptom which is used in determining whether the Veteran has chronic fatigue syndrome, the examiner should specifically state whether any of the appellant's complaints or symptoms are attributable to a known diagnostic entity.  If there is a known diagnosis that can be medically explained, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the diagnosed disability was incurred in or aggravated by service.  

The examiner's attention is drawn to the results of past VA examinations, as set forth herein.  It would be helpful if the examiner's opinion(s) mentioned or addressed the findings or conclusions of prior VA examinations, particularly the VA examiner's opinion in May 2010.  

3.  Afford the Veteran an appropriate examination with respect to the claim for service connection for bilateral hearing loss.  

The electronic claim file should be made available to the examiner, to include a complete copy of this REMAND.  The report of the examination should include discussion of the Veteran's documented medical history and assertions.

Appropriate audiometric testing should be conducted.  

The examiner is asked to state whether the Veteran has a hearing loss by VA standards, i.e., as set forth at 38 C.F.R. § 3.385.  

If the Veteran has a hearing loss by VA standards the examiner is asked to express an opinion as to whether any such hearing loss is as likely as not due to or a result of inservice exposure to loud noise or acoustic trauma.  

If the Veteran has a hearing loss by VA standards the examiner is asked to express an opinion as to whether any such hearing loss is as likely as not due to or a result of any medication taken (a) by the Veteran during his active service or (b) by the Veteran after military service for treatment or control of any service-connected disability, or (c) both.  In this regard, the attention of the examiner is drawn to the comments and observations of the January 2009 VA examiner that the following medications could be implicated in hearing loss: Salsalate, Tramadol, Naproxen, and Paroxetine.  

4.  After completion of the above and any additional development deemed necessary, the claims should be readjudicated with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


